EXHIBIT 4.2 CREDIT AGREEMENT Dated as of December20, 2007 among BASELL AF S.C.A. (to be renamed LYONDELLBASELL INDUSTRIES AF S.C.A.), as the Company, BIL ACQUISITION HOLDINGS LIMITED (to be merged with and into LYONDELL CHEMICAL COMPANY substantially concurrently with the initial Credit Extensions), as the U.S. Borrower, BASELL HOLDINGS B.V. and BASELL FINANCE COMPANY B.V., as the Dutch Borrowers, BASELL GERMANY HOLDINGS GmbH, as the German Borrower, THE OTHER NON-U.S. BORROWERS PARTY HERETO FROM TIME TO TIME, THE SUBSIDIARY GUARANTORS PARTY HERETO FROM TIME TO TIME, CITIBANK, N.A., as Administrative Agent, U.S. Swing Line Lender and Collateral Agent, CITIBANK, N.A., LONDON BRANCH, as European Swing Line Lender ABN AMRO BANK, N.V. as L/C Issuer, THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME, CITIGROUP GLOBAL MARKETS INC., GOLDMAN SACHS CREDIT PARTNERS L.P., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, ABN AMRO INCORPORATED and UBS SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners, GOLDMAN SACHS CREDIT PARTNERS, L.P., as Syndication Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, ABN AMRO INCORPORATED and UBS SECURITIES LLC, as Documentation Agents, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Transaction Coordinator Cahill Gordon & Reindel llp 80 Pine
